UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6062


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANNY LEE PEOPLES,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James C. Turk, Senior
District Judge. (7:07-cr-00084-JCT-3)


Submitted:   May 18, 2012                     Decided:   May 22, 2012


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Danny Lee Peoples, Appellant Pro Se.     Charlene Rene Day,
Assistant United  States  Attorney, Roanoke,   Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Danny Lee Peoples appeals the district court’s order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).     We have reviewed the order and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.    United States v. Peoples, No. 7:07-cr-

00084-JCT-3 (W.D. Va. Dec. 29, 2011).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                         AFFIRMED




                                  2